Title: To Alexander Hamilton from Lieutenant Colonel John Brooks, 4 July 1779
From: Brooks, John
To: Hamilton, Alexander



Dear Sir:
West Point, July 4, 1779.

Those who, under the sacred pretence of serving their country, are endeavouring to subvert its happiness, I consider equally dangerous to society with those who can tax a faithful servant of the public with acting that inconsistent part.
To hear the character of a gentleman, whom we suppose deserving, traduced and villified, and his reputation cruelly stabbed, silently and without emotion, must be attended with as great, or greater, degree of criminality, than to remain the unfeeling, unmoved spectator of the most base and villainous murder. The bystander, in either case, becomes an accessary.
Upon these principles, I found the propriety, nay, necessity, of giving you a piece of intelligence which affects many in some degree; but you, Sir, most intimately.
Being in company with Mr. Dana, member of Congress, some time since, it was observed by that gentleman, that many persons in the army, were acting under a cloak of defending their country, from principles totally incompatible with its safety. Upon its being demanded who those characters were; after declining an ecclaircissement of so vague and undeterminate a charge for some time, he fixed at length on Colonel Hamilton; who, he asserted, had declared in a public coffee house in Philadelphia, that it was high time for the people to rise, join General Washington, and turn Congress out of doors. To render this account in the highest degree probable, he further observed, that Mr. Hamilton could be no ways interested in the defence of this country; and, therefore, was most likely to pursue such a line of conduct as his great ambition dictated.
As this representation gave me real pain, I was determined to make such inquiry as to satisfy my own doubts about the matter. The consequence, in either case, whether true or false, was disagreeable. If true, it would be a sad proof of the fallacy of appearances, and the impropriety of making either words or actions the criterion of forming a judgment of characters; and, consequently, the impossibility of ever knowing a man’s real character at all. If false, the idea of the charge that must necessarily fall upon a person of so highly dignified a station, must be greatly mortifying—as it would afford an instance of a want of that honour and regard to truth, so eminently necessary in the patriot and statesman. As it is of the highest importance that, at this period, all characters, in public life especially, should be indubitably and decidedly fixed, I shall contribute my share towards bringing this affair to a proper issue. And should this letter be of any service to you for this end, you have my full permission to make such use of it as you may judge proper. I could wish an avowal or disavowal of Mr. Dana’s charge, when convenient for you; as it may enable me to place the matter in a more just point of light than it stands in at present, among the circle of officers who have been made acquainted with it from him.
I am, dear Sir,   Your most ob’t. humble serv’t.
J. Brooks.
Colonel Hamilton
